Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 13 is objected to because of the following informalities:  
	In Claim 13 (line 3), Applicant is advised to replace “dialyltin(IV) dicarboxylates” with --  dialkyltin(IV) dicarboxylates --.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 1 (page 42, lines 3-4), “or aryl group” is not consistent with “the group consisting of”.
	 In Claim 1 (page 42, lines 10-12 and page 43, lines 6-8), “and heteroalicyclic group or a combination thereof or R7” is not consistent with “the group consisting of”.
	In Claim 1 (page 42, 6th to 8th lines from bottom and page 43, 2nd line from bottom to page 44, line 2), “and heteroalicyclic group or a combination thereof” is not consistent with “the group consisting of”.
	In Claim 1 (page 42, 3rd to 4th lines from bottom and page 43, lines 9-10), “or acyl group” is not consistent with “the group consisting of”.
	In Claim 9 (last two lines), it is not clear what the multiple occurrences of “malato” refer to. Applicant is advised to explicitly show the chemical structure of the malato.

Double Patenting Rejection(s)
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of copending Application No. 17/091,269. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. The curable composition of the foregoing copending Application is fully encompassed by the instant claim of the current application.

6.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the double patenting rejection(s), set forth in this Office action.
	Gutacker (DE 10 2015 204787, US 2018 0016400) discloses a curable composition comprising A) a hydroxy functional polyorganosiloxane, B) a silane of the formula (1), C) an aminosilane and D) a tin compound. ([0012]-[0056]) However, Gutacker does not teach or fairly suggest the presently claimed polyorganosiloxane containing a terminal group of the formula (I).
	
7.	Claims 2-19 would be allowable if rewritten to overcome the claim objection(s) and/or the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claims is set forth in paragraph 6.

8.	The non-patent literature documents (Cite No. 3 and 5-6) have been lined through because the corresponding copies are missing. 



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
November 30, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765